UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1794



LISA MURRAY,

                                              Plaintiff - Appellant,

          versus


FAIRFAX COUNTY SCHOOL BOARD,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-02-14-A)


Submitted:   November 7, 2002          Decided:     November 14, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lisa Murray, Appellant Pro Se.    Ardra Monique O’Neal, HUNTON &
WILLIAMS, McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lisa Murray appeals the district court’s order granting her

employer’s    motion    for   summary    judgment   and   dismissing   her

discrimination action.        We have reviewed the record and find no

reversible error.      Accordingly, we affirm on the reasoning of the

district court for the reasons stated from the bench.          See Murray

v. Fairfax Cty. Sch. Bd., No. CA-02-14-A (E.D. Va. filed July 12,

2002 & entered July 15, 2002).           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                 AFFIRMED




                                     2